         Case 1:21-cr-00075-RDM Document 16 Filed 02/14/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



UNITED STATES                                 :
                                              :
 v.                                           :
                                              :          Crim. No. 21-CR-0075(RDM)
MATTHEW RYAN MILLER,                          :
                                              :
       Defendant.                             :


             SUPPLEMENT TO DEFENDANT’S AMENDED MOTION FOR
              MODIFICATION OF PRETRIAL DETENTION ORDER AND
                 MEMORANDUM OF POINTS AND AUTHORITIES

              Defendant Matthew Ryan Miller (“Miller”), by and though undersigned counsel,

hereby submits the attached Supplement to his Amended Motion for Modification of Pretrial

Detention Order and respectfully moves this Honorable Court to consider the Supplement when

ruling upon his Motion.

Dated: Washington, DC
       February 14, 2021                   BALAREZO LAW

                                                  /s/
                                   By:     ____________________________________
                                           A. Eduardo Balarezo, Esq.
                                           D.C. Bar # 462659
                                           400 Seventh Street, NW
                                           Suite 306
                                           Washington, DC 20004
                                           Tel. 202-639-0999
                                           Fax. 202-639-0899

                                           Counsel for Defendant Matthew Miller
         Case 1:21-cr-00075-RDM Document 16 Filed 02/14/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on this 14th day of February 2021, I caused a true and

correct copy of the foregoing Supplement to Defendant’s Amended Motion for Modification of

Pre-Trial Detention Order and Memorandum of Points and Authorities in Support Thereof to be

delivered to the parties in this matter via Electronic Case Filing (ECF).


                                                            /s/
                                                      ______________________________
                                                      A. Eduardo Balarezo




                                                 2
